Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “determining whether a number of inputs for a cell designated for summing a column of partial product bits exceeds input capabilities of the cell; in response to determining that the number of inputs for the cell exceeds the input capabilities of the cell, configuring a first cell to calculate a first partial product bit for a first column in a chain of PLD cells and a second partial product bit for a subsequent column in the chain of PLD cells” as required by claim 10; “a second partial product bit for a subsequent column in the multiplier in response to determining that a number of inputs for a cell designated for summing a column of partial product bits exceeds input capabilities of the cell; and a second cell that computes the sum of a first value generated from one or more partial product bits for the subsequent column and the second partial product bit from the first cell” as required by claim 20; and “the partial product bits to be summed are arranged together in a column of a multiplication table; assigning chains of PLD cells and cells in the chains of PLD cells on the PLD for generating and summing the partial product bits, wherein each cell is assigned to sum together partial product bits in its assigned column; determining whether a number of inputs for a cell designated for summing a column of partial product bits exceeds input capabilities of the cell; in response to determining that the number of inputs for the cell exceeds the input capabilities of the cell, determining whether the column of partial product bits corresponds to a least significant bit of the chains of PLD cells of the multiplier; in response to determining that the column of partial product bits corresponds to the least significant bit of the chains of PLD cells” as required by claim 21. Claims 11 thru 19 are allowed based upon their dependency to claim 10, claims 28 thru 33 are allowed based upon their dependency to claim 20, and claims 22 thru 27 are allowed based upon their dependency to claim 21.

Claims 10-33 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844